TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00176-CR




                                  Adam Tijerina, Appellant

                                              v.

                                The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
      NO. D-1-DC-09-302825, HONORABLE JIM CORONADO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                            __________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: August 23, 2011

Do Not Publish